Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered in response to the RCE filed 07/25/2022.  Claims 2-3, 5-13 and 15-29 are pending.  The examiner has considered the new presentation of claims and applicant's arguments in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are patentable for the reasons set forth in this Office action:
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
New cited reference Romero (US 2018/0165631) discloses the door lock smart device operates to unlock the access door and the alarm smart device operates to disable the entry alarm to allow the delivery agent to enter and place the package (para 0039).  Upon delivery completion, the door lock smart device operates to lock the access door and the alarm smart device operates to enable the entry alarm (para 0039-0041).
Romero, taken alone or in combination does not teach nor fairly suggest the limitations of claim 2 including, in combination with the other claimed limitations, the  amended language "determining, using sensor data from the one or more sensors, that the purpose of a visitor's visit is likely complete; [and] after granting the visitor access to the property and in response to determining that the entry point to the property is closed and locked and in response to determining that the purpose of the visitor's visit is likely complete, receive data indicating a location of an electronic device of the visitor."
Independent claims 12, although different in scope from independent claim 2 and each other, are allowable for at least the same reasons as independent claim 2. The dependent claims are allowable for at least the same reasons as their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571)272-3058. The examiner can normally be reached M-F 730-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWIN C. HOLLOWAY III/
Primary Examiner
Art Unit 2683


/EDWIN C HOLLOWAY III/Primary Examiner, Art Unit 2683